Citation Nr: 0624943	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for an 
acquired pathology of the left eye was proper.

2.  Whether the evaluation for lamellar macular holes in the 
right eye was properly reduced to a noncompensable rating.

3.  Entitlement to special monthly compensation under 38 
U.S.C. 1114(m) for blindness in both eyes with light only 
perception.

4.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with special adaptive equipment, or for special adaptive 
equipment only.

5.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to August 1969. 

This matter originally came before the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was afforded a personal hearing before a RO 
Hearing Officer in February 2003.  A transcript of the 
hearing is on file.

In April 2005, the Board found that there were procedural 
problems in the RO's rating decision and remanded the case 
for corrective action and readjudication.  The RO issued a 
rating action in January 2006, and the case is again before 
the Board.





FINDINGS OF FACT

1.  At the time service connection for left eye pathology was 
severed in a May 2001 rating decision, it had been in effect 
since June 1973, or for more than 10 years.

2.  The veteran made intentional misrepresentations of fact 
for the purpose of obtaining or retaining VA benefits, with 
knowledge that the misrepresentations may result in the 
erroneous award or retention of such benefits.

3.  The facts as they were known at the time of the July 1973 
grant of service connection for left eye pathology were not 
before the adjudicator.

4.  But for the errors in the July 1973 rating decision, 
service connection for left eye pathology would not have been 
granted.

5.  At the time the 100 percent evaluation for lamellar 
macular holes in the right eye was reduced to zero percent in 
a May 2001 rating decision, it had been in effect since June 
1973, or for more than 20 years.  The veteran made 
intentional misrepresentations of fact for the purpose of 
obtaining or retaining VA benefits, with knowledge that the 
misrepresentations may result in the erroneous award or 
retention of such benefits.

6.  The veteran was properly informed of the basis for 
severance of service connection for pathology of the left eye 
and reduction of the evaluation of lamellar macular holes of 
the right eye to zero percent.  

7.  The veteran is not blind in both eyes with only light 
perception; he does not have permanent impairment of vision 
of both eyes; and he does not have a total service connected 
disability that results in blindness of both eyes with 5/200 
visual acuity or less.

8.  The issues before the Board do not involve sufficient 
medical complexity or controversy to require an expert 
medical opinion.  

CONCLUSIONS OF LAW

1.  The July 1973 grant of service connection for left eye 
pathology was based on fraud on the part of the veteran.  38 
U.S.C.A. §§ 501, 1159 (West 2002); 38 C.F.R. §§ 3.1(aa)(2), 
3.957 (2005).

2.  The July 1973 grant of service connection for left eye 
pathology was clearly and unmistakably erroneous.  38 
U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) 
(2005).

3.  The criteria for severance of service connection for left 
eye pathology are met. 38 U.S.C.A. §§ 501, 5112(b)(6), 1159 
(West 2002); 38 C.F.R. §§ 3.1, 3.105(d), 3.957 (2005).

4.  The December 1974 grant of a 100 percent evaluation for 
right eye pathology was based on fraud on the part of the 
veteran.  38 U.S.C.A. §§ 501, 1159 (West 2002); 38 C.F.R. §§ 
3.1(aa)(2), 3.951 (2005).

5.  The criteria for reduction of the evaluation for lamellar 
macular holes in the right eye to a noncompensable evaluation 
are met.  38 U.S.C.A. §§ 501, 5112(b) (West 2002); 38 C.F.R. 
§§ 3.1, 3.105(e), 3.951 (2005).

6.  The criteria for special monthly compensation for 
blindness in both eyes with light only perception are not 
met.  38 U.S.C.A. § 1114(m) (West 2002); 38 C.F.R. § 3.350(c) 
(2005).

7.  The criteria for eligibility for assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only, have not been met.  38 
U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 
(2005).

8.  The criteria for eligibility for specially adapted 
housing or for a special home adaptation grant have not been 
met.  38 U.S.C.A. § 2101(a), (b) (West 2002); 38 C.F.R. §§ 
3.809, 3.809a (2005).

9.  The criteria for obtaining an independent medical expert 
opinion are not met.  38 C.F.R. § 3.328 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in April 2005.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The RO obtained VA and private 
treatment records of the veteran.  He was provided with VA 
examinations, and the RO obtained a medical opinion from a VA 
physician.  While the veteran's representative has requested 
an independent medical examination, the Board does not find 
that the case presents an issue of such medical complexity or 
controversy as to require such an opinion.  See 38 C.F.R. 
§ 3.328 (2005).  The Board is unaware of any other evidence 
necessary for resolution of the veteran's claims.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to these claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned.  There 
can be no possibility of any prejudice to the appellant under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The veteran is seeking restoration of service connection for 
acquired pathology of the left eye, and for a compensable 
evaluation for lamellar macular holes of the right eye.  He 
is also seeking entitlement to special monthly compensation 
under 38 U.S.C. 1114(m) for blindness in both eyes with light 
only perception; entitlement to a certificate of eligibility 
for assistance in acquiring an automobile or other conveyance 
with special adaptive equipment, or for special adaptive 
equipment only; and entitlement to a certificate of 
eligibility for specially adapted housing or a certificate of 
eligibility for a special home adaptation grant.  

By way of background, the Los Angeles, California, RO granted 
service connection for defective vision of the right eye in 
March 1970 and assigned a 30 percent rating from August 1969.  
The Indianapolis, Indiana, RO issued a rating decision in 
July 1973 that assigned a 90 percent disability rating for 
20/400 vision in his left eye and blindness in his right eye.  
A total disability rating based on individual unemployability 
was assigned from June 1973.  Financial records show that 
notice of the decision was sent to the veteran at an 
Indianapolis mailing address.  The disability rating was 
increased to 100 percent effective October 1974 based, in 
part, on the finding that the veteran's visual acuity in the 
left eye was 3/400.

The RO received an anonymous phone call in June 1996.  The 
caller reported that the veteran was not blind, and that he 
had been seen driving all the time.  The caller also 
indicated that the veteran frequently bragged about "faking" 
his blindness to VA.

As a result of the June 1996 phone call, VA launched a field 
examination.  The field examiner's report included a copy of 
an October 1993 eye examination conducted by the Florida 
Department of Highway Safety and Motor Vehicles.  The report 
indicated that the veteran's uncorrected vision was 20/40 in 
the right eye, 20/25 in the left eye, and 20/25 in both eyes.  
His vision was the same with correction.  The eye examiner 
also noted that there was no evidence that the veteran 
suffered from an eye disease or injury that would affect his 
driving, and that the veteran met or exceeded the minimum 
acceptable binocular or monocular horizontal field of vision 
of 140 degrees.  A copy of the veteran's State of Florida 
driver's license was also included with the field examination 
report.  A non-commercial driver's license was issued to the 
veteran in October 1993 without restrictions.

A VA eye examination was conducted in July 1999.  At that 
time, the veteran's visual acuity in his left eye (corrected 
and uncorrected) was counting fingers at one foot.  The left 
cornea and lens looked clear.  The left anterior chamber was 
deep and clear.  The left fundus revealed that the retina was 
normal and the disc was slightly pale.  There was no evidence 
of double vision or visual field deficit.  The diagnosis was 
that the veteran was legally blind.  However, the examiner 
added that there was "no real ocular pathology to explain the 
very severe visual loss."

A VA ophthalmology examination in March 2003 found optic 
nerve pallor but not enough to explain the veteran's report 
of profound visual loss.  There was no evidence of a macular 
hole.  Magnetic resonance imaging (MRI) of the brain and 
orbits in April 2003 showed a normal study.  In an addendum 
report, the March 2003 VA examiner stated that there was "no 
pathology to explain [the veteran]'s seemingly severe loss of 
vision and high level of function.  I do not see an organic 
cause for his eye problem."

The RO later obtained a statement from Nancy M. Kirk, M.D., 
the VA ophthalmologist who conducted the March 2003 
examination.  Dr. Kirk stated that in reviewing the record it 
was clear that as far back as his period of service there was 
not a single objective test that documented any known eye 
disease in the veteran other than his preexisting amblyopia.  

I believe that [the veteran] consistently 
attempted to defraud [VA.]  He reported 
visual loss that was simply not present 
from the first day of his purported 
visual loss in the right eye while in the 
service....He has a perfectly normal MRI, 
fluorescein angiogram, and everything 
objective in his exam then and now 
indicated that it was the visual acuity 
that was in error.  This was the only 
subjective part of the testing.  It 
didn't make sense then and it doesn't 
make sense now.

I believe that [the veteran] has a 
pattern of intentionally deceiving 
medical examiners for the purposes of 
attaining and keeping his disability 
payments from the VA....When not being 
examined, he performed every day tasks 
like painting the eaves of a house on a 
ladder, driving a car and ambulating 
without difficulty that prove that he 
simply does not have the profound visual 
loss that he claims.

After investigation by the VA Office of the Inspector 
General, prosecution by the U.S. Attorney's office resulted 
in a guilty verdict in the U.S. District Court in Tampa, 
Florida, in August 2004.  The jury found the veteran guilty 
of stealing disability benefits from VA.  The veteran is 
currently serving a prison sentence.

In December 2000, the RO proposed the termination of the 
veteran's entitlement to service connection for an acquired 
pathology of the left eye.  The RO found that there was 
absolutely no evidence to support service connection for a 
disability of the left eye, and that the veteran committed 
fraud in his receipt of compensation for a left eye 
disability.  As such, the RO proposed that the veteran had 
forfeited all rights, claims and benefits to which he was 
entitled under laws administered by VA, with the exception of 
insurance benefits (emphasis added).  No proposed findings 
were made regarding severance of service connection.  Direct 
reference was made to 38 C.F.R. §§ 3.901 and 3.951.

Notice was provided to the veteran in January 2001 that 
informed him of VA's intent to "terminate" his entitlement to 
disability compensation under the provisions of 38 C.F.R. § 
3.901.  The RO also explicitly stated that when the action 
was implemented the veteran would forfeit all rights to 
benefits under all laws administered by the VA, other than 
laws related to insurance benefits.  There was again no 
discussion regarding severance of service connection.

A decision terminating service connection for an acquired 
pathology of left eye was issued in May 2001.  Based on the 
fraudulent acts he had perpetrated, the RO held that service 
connection for an acquired pathology of left eye was "severed 
pursuant to 38 CFR 3.901 and 38 CFR 3.105(d)."  The rating 
action reduced the evaluation for lamellar macular holes in 
the right eye to zero percent effective October 31, 1974.

Though the issues listed on the statement of the case 
included restoration of VA disability compensation based on 
service-connected bilateral eye disability, the Board finds 
that the more appropriate description of this matter is 
whether service connection for left eye pathology was 
properly severed and whether the evaluation for right eye 
pathology was properly reduced.

The December 2000 rating decision proposed to terminate the 
veteran's entitlement to service connection by citing to 38 
C.F.R. § 3.901 and indicating that the veteran had possibly 
forfeited all his rights to benefits under the laws 
administered by VA. 38 C.F.R. § 3.901 states that any person 
who commits fraud forfeits all rights to benefits under all 
laws administered by VA, other than laws relating to 
insurance benefits.  However, after September 1, 1959, 
forfeiture by reason of fraud may only be declared where the 
person was not residing or domiciled in a State as defined in 
38 C.F.R. 3.1(i) at the time of commission of the fraudulent 
act; where the person ceased to be a resident of or domiciled 
in a State as defined in 38 C.F.R. 3.1(i) before expiration 
of the period during which criminal prosecution could be 
instituted; or, where the fraudulent act was committed in the 
Philippine Islands.  38 C.F.R. § 3.901(d). 38 C.F.R. 3.1(i) 
defines "State" to mean each of the several States, 
Territories, and possessions of the United States, the 
District of Columbia, and Commonwealth of Puerto Rico.

The veteran's fraud was purportedly committed in 1973 when he 
began receiving compensation for a service connected left eye 
disability.  This places the fraudulent act well after 
September 1, 1959.  There is also ample evidence showing that 
the veteran was a resident of the State of Indiana when he 
committed the fraudulent act, and that the discovery of the 
fraud occurred when the veteran was a resident of the State 
of Florida.  The RO made no findings to the contrary.  As the 
criteria set forth under 38 C.F.R. § 3.901(d) were not met, 
the application of 38 C.F.R. § 3.901 was inappropriate.

The RO ultimately severed the veteran's entitlement to 
service connection for a left eye disability in its May 2001 
decision.  At that time it reduced the evaluation for right 
eye disability to zero percent effective October 31, 1974.  
The RO stated that the severance was made pursuant to 38 
C.F.R. § 3.901.  The RO did refer to 38 C.F.R. 3.105(d), 
however, there was no discussion of the protection 
regulations.  See 38 C.F.R. §§ 3.951, 3.957.

In April 2005, the Board remanded the case for the RO to 
consider whether the May 2001 rating action properly severed 
service connection for left eye pathology and properly 
reduced the evaluation for service connected right eye 
pathology to a noncompensable evaluation.  The RO was to 
consider 38 C.F.R. §§ 3.105, 3.951, and 3.957, and make any 
necessary corrective actions.  The RO issued a supplemental 
statement of the case in January 2006.

Severance of Service Connection

Subject to the limitations contained in §§ 3.114 and 3.957, 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) 
(2005).

Service connection for any disability or death granted or 
continued under title 38 U.S.C., which has been in effect for 
10 or more years will not be severed except upon a showing 
that the original grant was based on fraud or it is clearly 
shown from military records that the person concerned did not 
have the requisite service or character of discharge.  The 
10-year period will be computed from the effective date of 
the Department of Veterans Affairs finding of service 
connection to the effective date of the rating decision 
severing service connection, after compliance with 
§ 3.105(d).  38 C.F.R. § 3.957 (2005).

Fraud is defined in VA regulations as an intentional 
misrepresentation of fact, or the intentional failure to 
disclose pertinent facts, for the purpose of obtaining or 
retaining VA benefits, with knowledge that the 
misrepresentation or failure to disclose may result in the 
erroneous award or retention of such benefits.  See 38 
U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.1 (aa)(2) (2005).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); 
Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination as to whether a 
decision granting service connection was the product of clear 
and unmistakable error for the purpose of severing service 
connection, but the reviewable evidence is not limited to 
that which was before the RO in making its initial service 
connection award.  Daniels v. Gober, 10 Vet. App. 474 (1997).

The veteran contends, in essence, that service connection for 
left eye pathology should not have been severed.  He contends 
that his reports of vision on examinations to VA examiners 
were not fraudulent, and that the grant of service connection 
for left eye pathology was proper.

As explained immediately below, the Board will apply a two- 
part analysis to the matter of the propriety of severance of 
service connection of the left eye disability.  First, the 
Board must determine whether the protection of the rating may 
be overcome.  That essentially involves inquiry into fraud on 
the part of the veteran in applying for service connection.  
Assuming that the rating is no longer protected, the Board 
then must look at the propriety of the severance itself.  
That involves inquiry into the matter of whether service 
connection was established based on CUE.

In determining whether service connection for left eye 
pathology was properly severed, the Board is principally 
guided by the provisions of 38 C.F.R. § 3.105(d) [severance 
of service connection].  That regulation initially requires 
that the Board make a determination as to whether the 
provisions of §§ 3.114 and 3.957 have been met.  [38 C.F.R. § 
3.114 deals with changes in the law, and is not applicable 
given the circumstances of this case.]

38 C.F.R. § 3.957 provides for protection of ratings that 
have been in effect for 10 or more years.  In this case, 
service connection for left eye pathology was granted 
effective June 18, 1973.  The 10-year period is computed from 
the effective date of service connection to the effective 
date of the rating decision severing service connection.  
Here, service connection for the left eye disability was 
effective from June 1973 to May 2001, a period in excess of 
10 years.  Therefore, service connection has been in effect 
for 10 or more years, and the protection afforded under 38 
C.F.R. § 3.957 applies to the veteran.

As set out above, under 38 C.F.R. § 3.957, where service 
connection has been in effect for 10 or more years, it will 
not be severed except upon a showing that the original grant 
was based on fraud, or where it is clearly shown from 
military records that the person concerned did not have the 
requisite service or character of discharge.  In this case, 
there is no issue with respect to whether the veteran had the 
requisite service or character of discharge.  Accordingly, 
the Board must determine whether the original grant of 
service connection for left eye pathology was based on fraud.

Here, the Board is guided by 38 C.F.R. § 3.1, which defines 
fraud for purposes of 38 U.S.C.A. § 1159 and its implementing 
regulations [38 C.F.R. § 3.957] as an intentional 
misrepresentation of fact, or the intentional failure to 
disclose pertinent facts, for the purpose of obtaining or 
retaining VA benefits, with knowledge that such 
misrepresentation or failure to disclose may result in the 
erroneous award or retention of such benefits.

The Board notes that 38 C.F.R. § 3.901 (cited by the RO in 
the severance actions) also provides a definition of fraud 
for purposes of forfeiture of VA benefits.  Those forfeiture 
provisions are not applicable in this case, however, because, 
as noted above, the veteran was "residing or domiciled in a 
State" at the time of the commission of the allegedly 
fraudulent act.  See 38 C.F.R. § 3.901(d) (2005).  [The Board 
observes in passing that the "not residing or domiciled in a 
State" language found in 38 C.F.R. § 3.901(d) appears to be 
directed chiefly at claims arising out of the Philippines.  
Cf. Trilles v. West, 13 Vet. App. 314 (2000); see also the 
specific exceptions for Philippine cases found in 38 C.F.R. § 
3.905.]

While the wording of the definition in 38 C.F.R. § 3.901 is 
not identical to that of 38 C.F.R. § 3.1, it is quite 
similar, essentially defining fraud as an act committed when 
a person "knowingly makes[...]a 
false[...]statement[...]concerning any claim for benefits 
under any of the laws administered by[VA](except law relating 
to insurance benefits)."  While the RO apparently applied 38 
C.F.R. § 3.901, the Board believes that 38 C.F.R. § 3.1 is in 
fact the more appropriate definition.  While 38 C.F.R. § 
3.957 does not specifically refer to any definition of fraud, 
38 C.F.R. § 3.1 does refer to 38 U.S.C. § 1159, the statute 
that provides the authority for 38 C.F.R. § 3.957.

The Board believes that there is no prejudice to the veteran 
in its application of 38 C.F.R. § 3.1, as the requirements 
for establishing fraud are actually more rigorous under 38 
C.F.R. § 3.1 than under 38 C.F.R. § 3.901, involving as they 
do findings as to the veteran's intent and knowledge.  
Accordingly, the Board will apply the definition of fraud 
provided under 38 C.F.R. § 3.1.  Further, the Board sees no 
need to again remand the case for re-adjudication by the RO, 
because the RO accorded this claim more consideration than 
was warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board additionally notes that the wording of 38 C.F.R. § 
3.1 makes it clear that the Board may look not only at 
statements the veteran made in conjunction with his service 
connection claim, but also at later statements made in an 
effort to retain those benefits ["for the purpose of 
obtaining or retaining VA benefits"].  Accordingly, the Board 
has reviewed all of the veteran's statements made both in 
conjunction with his original claim and in conjunction with 
the RO's actions to sever service connection. 

VA examination in January 1970 noted left eye corrected 
vision of 20/20.  In August 1971, left eye vision of 20/10 
was noted.  In June 1973, the veteran reported a decrease in 
left eye vision over the past four months.  An October 1974 
VA examination noted left eye vision of 3/400.  On a July 
1984 VA examination, the veteran indicated that he could only 
see hand motion with his left eye.  

Given the objective findings on the March 2003 VA examination 
and the April 2003 MRI, as well as the veteran's October 1993 
driver's examination, the Board concludes that the veteran's 
statements made to VA examiners in June 1973, October 1974, 
and July 1984, regarding his left eye vision, were 
unquestionably and manifestly false.  These statements were 
made for the purpose of obtaining and/or retaining VA 
benefits.  

There is no question that the veteran had knowledge that his 
false statements might result in the erroneous award or 
retention of benefits based on a level of vision loss that 
did not reflect his true disability picture .  Such 
misrepresentation of fact whether for the purpose of 
obtaining or retaining VA benefits, with knowledge that such 
misrepresentation or failure to disclose might result in the 
erroneous award or retention of such benefits, constitutes 
fraud for purposes of 38 C.F.R. § 3.1 (aa)(2).

The veteran's representative has argued that the 
determination that fraud has been committed is essentially a 
criminal question.  To the extent that he asserts that the 
Board, which clearly has no jurisdiction in criminal matters, 
may not properly address the matter, the Board rejects this 
theory.  38 C.F.R. § 3.957 clearly requires that VA make a 
determination as to fraud prior to severing a protected 
rating. Moreover, a definition of fraud as applied to § 3.957 
is specifically provided in the VA regulations.  There is no 
indication from the regulations or elsewhere that the 
determination of fraud is somehow beyond the province of VA 
adjudicators.

Additionally, the veteran's representative has also argued 
that the provisions of 38 C.F.R. Part 42, which implements 
the Program Fraud Civil Remedies Act of 1986 should have been 
followed in this case.  However, the Board notes that Part 42 
only provides an administrative remedy for false claims and 
false statements that result in amounts under $150,000.  The 
veteran in this case was convicted of fraudulently receiving 
in excess of $237,000 from VA, thus PFCRA does not apply to 
his case.  See 38 C.F.R. § 42.6.

In summary, for the reasons stated above, the Board finds 
that the original grant of service connection for left eye 
pathology was based on fraud on the part of the veteran.  He 
presented to VA a level of vision loss in the left eye that 
was not consistent with the objective left eye pathology 
present either at the time or on recent examinations, and 
this was the basis for the grant of service connection.  The 
protection for the veteran's rating is removed.  The Board 
will therefore proceed with consideration of 38 C.F.R. § 
3.105(d), the propriety of the severance of service 
connection.

Once the limitations contained in §§ 3.114 and 3.957 have 
been addressed, 38 C.F.R. § 3.105(d) provides that service 
connection can be severed only where evidence establishes 
that the grant of service connection is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).

The Court has held that the same CUE standard which applies 
to a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d). See Wilson v. West, 
11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991); Graves v. Brown, 6 Vet. App. 166, 
170 (1994) [holding that clear and unmistakable error is 
defined the same under 38 C.F.R. § 3.105(d) as it is under § 
3.105(a)).

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992).

However, unlike with respect to a CUE claim under 38 C.F.R. § 
3.105(a), the evidence that may be considered under section 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award.  See Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 
10 Vet. App. 340, 342-43 (1997].  The Court reasoned that 
because section 3.105(d) specifically contemplates that a 
change in diagnosis or change in law or interpretation of law 
may be accepted as a basis for severance, the regulation 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service connection award 
can be terminated pursuant to section 3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, the VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in the 
factual record."  Venturella, at 342-43.

In essence, the correct facts, as they were known at the time 
of the decision, were not before the adjudicator.  The Board 
so finds because, as discussed above, the veteran provided a 
false picture of his left eye vision loss which was the basis 
for the grant of service connection.  This constitutes more 
than a simple disagreement as to how the facts were weighed 
or evaluated.  The correct facts with respect to the 
veteran's left eye vision were known by the veteran, but were 
not before the adjudicator.  Further, as has been discussed 
above, such error is undebatable and is of the sort which, 
had it not been made, would have manifestly changed the 
outcome of the July 1973 rating decision.  Thus, the 
requirements for CUE are met.

In addition to the substantive provisions discussed above, 
severance of service connection requires certain procedural 
steps.  First, a rating proposing severance must be prepared, 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefor and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  If additional evidence is not received within 
the 60 day period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  38 
U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 
3.105(d) (2005).

In January 2001, the RO sent the veteran a proposal to sever 
service connection for left eye pathology.  Along with the 
accompanying December 2000 rating decision, the letter 
informed the veteran that there was no objective evidence of 
abnormal left eye pathology that would support his vision 
test results.  Service connection was not severed until May 
2001, thus affording the veteran more than 60 days in which 
to respond and present additional evidence.  While, as noted 
above, the RO initially addressed the severance of service 
connection under the inapplicable forfeiture provisions, the 
veteran was subsequently informed of the proper basis for the 
severance, and given opportunity to provide additional 
argument.  The January 2006 rating action contained 
discussion of 38 C.F.R. §§ 3.957 and 3.105.  Accordingly, the 
Board finds that the procedural requirements for severance 
under 38 C.F.R. § 3.105(d) have been met.

In summary, the Board finds that the original grant of 
service connection for left eye pathology was founded on 
fraud on the part of the veteran, thus removing him from the 
protection of 38 C.F.R. § 3.957.  Moreover, the grant of 
service connection was founded on CUE, in that the correct 
facts as they were known at the time were not before the 
adjudicator.  In addition, when the correct facts were put 
before a VA examiner, it was found that the diagnosis of left 
eye pathology was no longer supported.  Moreover, the RO 
correctly followed the procedural steps outlined in 38 C.F.R. 
§ 3.105.  Accordingly, the Board finds that service 
connection for left eye pathology was properly severed.  The 
benefit sought on appeal is accordingly denied.



Reduction of Right Eye Rating

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  Furthermore, the regulations provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by VA within 
30 days from the date of the notice.  If additional evidence 
is not received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. §§ 3.105(e), (h).

A disability which has been continuously rated at or above 
any valuation of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  The 20-year period will 
be computed from the effective date of the evaluation to the 
effective date of reduction of evaluation.  38 C.F.R. § 3.951 
(2005).

Here, service connection for right eye disability was 
established in a March 1970 rating decision that assigned a 
30 percent evaluation from August 1969.  A December 1974 
rating decision increased the evaluation to 100 percent 
effective October 1974, based on October 1974 VA examination 
findings indicating that the veteran had only light 
perception in the right eye.  

The 100 percent evaluation was in effect from October 1974 
until May 2001, thus for more than 20 years.  An October 1974 
VA examination noted only light perception in the right eye 
vision of 3/400.  On a July 1984 VA examination, the veteran 
again indicated that he had only light perception in the 
right eye.  

Given the objective findings on the March 2003 VA examination 
and the April 2003 MRI, as well as the veteran's October 1993 
driver's examination, the Board concludes that the veteran's 
statements made to the VA examiner in October 1974 regarding 
his right eye vision were unquestionably and manifestly 
false.  These statements were made for the purpose of 
obtaining and/or retaining VA benefits.  

There is no question that the veteran had knowledge that his 
false statements might result in the erroneous award or 
retention of benefits based on a level of vision loss that 
did not reflect his true disability picture.  Such 
misrepresentation of fact whether for the purpose of 
obtaining or retaining VA benefits, with knowledge that such 
misrepresentation or failure to disclose might result in the 
erroneous award or retention of such benefits, constitutes 
fraud for purposes of 38 C.F.R. § 3.1 (aa)(2).

For the reasons stated above, the Board finds that the 100 
percent evaluation for right eye disability was based on 
fraud on the part of the veteran.  He presented to VA a level 
of vision loss in the right eye that was not consistent with 
the objective right eye pathology present either at the time 
or on recent examinations, and this was the basis for the 
award of the 100 percent evaluation.  The protection for the 
veteran's rating is removed.  The Board will therefore 
proceed with consideration of 38 C.F.R. § 3.105(e), the 
propriety of the reduction of the evaluation.

Reduction of a disability evaluation requires certain 
procedural steps.  First, a rating proposing reduction must 
be prepared, setting forth all material facts and reasons.  
The claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at there present level.  If 
additional evidence is not received within the 60 day period, 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2005).

In January 2001, the RO sent the veteran a proposal to 
terminate his compensable evaluation for right eye pathology.  
Along with the accompanying December 2000 rating decision, 
the letter informed the veteran that there was no objective 
evidence to support his level of right eye visual loss since 
October 31, 1974.  The rating was not reduced until May 2001, 
thus affording the veteran more than 60 days in which to 
respond and present additional evidence.  While, as noted 
above, the RO initially addressed the reduction under the 
inapplicable forfeiture provisions, the veteran was 
subsequently informed of the proper basis for the reduction, 
and given opportunity to provide additional argument.  The 
January 2006 rating action contained discussion of 38 C.F.R. 
§§ 3.951 and 3.105.  Accordingly, the Board finds that the 
procedural requirements for reduction under 38 C.F.R. § 
3.105(e) have been met.

The medical questions presented in this case are not of 
sufficient complexity to require an independent medical 
expert opinion separate from the medical evidence already 
obtained.  The veteran has received several examinations over 
the period in question and his medical record has been 
reviewed by several experts, who have commented on the nature 
and severity of his eye pathology.  The clinical evidence 
currently of record is sufficient for adjudication purposes.  
See 38 C.F.R. § 3.328.  In summary, the Board finds that the 
original grant of a 100 percent evaluation for right eye 
pathology was founded on fraud on the part of the veteran, 
thus removing him from the protection of 38 C.F.R. § 3.951.  
Moreover, the RO correctly followed the procedural steps 
outlined in 38 C.F.R. § 3.105.  Accordingly, the Board finds 
that the 100 percent evaluation for lamellar macular holes in 
the right eye was properly reduced to a noncompensable 
rating.  The benefit sought on appeal is accordingly denied.

Additional Issues

The veteran is also seeking entitlement to special monthly 
compensation under 38 U.S.C. 1114(m) for blindness in both 
eyes with light only perception; entitlement to a certificate 
of eligibility for assistance in acquiring an automobile or 
other conveyance with special adaptive equipment, or for 
special adaptive equipment only; and entitlement to a 
certificate of eligibility for specially adapted housing or a 
certificate of eligibility for a special home adaptation 
grant.  The veteran contends that he is entitled to each of 
the claimed benefits based on bilateral eye disabilities.  

The 1114(m) SMC claim requires blindness in both eyes with 
only light perception.  

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only. 38 U.S.C.A. § 
3902(a)(b).  A veteran is considered an "eligible person" if 
he is entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair. 
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2005).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2005).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. § 3.809a(b) (2005).

As noted above, service connection for left eye disability 
has been severed, and the veteran's right eye disability 
evaluation has been reduced to noncompensable.  Thus, the 
evidence does not establish that the veteran is blind in both 
eyes with only light perception; that he has permanent 
impairment of vision of both eyes; or that he has a total 
service connected disability that results in blindness of 
both eyes with 5/200 visual acuity or less.  

Under the circumstances, the Board must conclude that there 
is no legal authority for VA to award the veteran SMC based 
on blindness in both eyes with only light perception; a 
certificate of eligibility for assistance in acquiring an 
automobile or other conveyance with special adaptive 
equipment; or a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant, and that, accordingly, the claims must be 
denied on this basis.  

Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


